Russell, J.
1. The evidence authorized the conviction, and the ruling is controlled by the decisions in Colbert v. State, supra, Griffin v. State, 2 Ga. App. 534 (58 S. E. 781), and Harman v. State, 120 Ga. 197 (47 S. E. 547).
2, There was no error in overruling the motion for a continuance. The evidence showed that the absent witness was inaccessible, and it was not shown and could not be shown that his attendance was expected at the next term of court.. Howard v. State, 7 Ga. App. 61 (65 S. E. 1076). Judgment affirmed.